Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-21 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1, 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 20140070194 A1 – hereinafter Lai) in view of Miyazaki et al. (US 20170141323 A1 – hereinafter Miyazaki).
Regarding Claim 1, Lai teaches an organic light emitting device (see the entire document; Fig. 1; specifically, [0015]-[0057], and as cited below), comprising:

    PNG
    media_image1.png
    234
    390
    media_image1.png
    Greyscale

Lai – Fig. 1
a light emitting layer ({20, 30, 40} – Fig. 1; [0057] – “an emissive construct 10 may include a fluorescent layer 20, and an exciton blocking layer 30 may be disposed on the fluorescent layer. A first phosphorescent layer 40 may be disposed on the exciton blocking layer 30”) provided between a first electrode (100 – “anode 100”) and a second electrode (70 – “A cathode 70”) arranged opposite each other (100 and 70 are disposed opposite to other – shown in Fig. 1), 
wherein the light emitting layer ({20, 30, 40}) comprises: 
at least one host ([0053] – “first phosphorescent host”; [0055] - “fluorescent host”); 
a phosphorescent dopant ([0050] – “first phosphorescent dopant”) configured to have a first triplet energy level ([0031] – “a material may be a suitable host for a phosphorescent dopant if it has a higher triplet energy”); and
 a fluorescent dopant ([0015] – “A fluorescent layer comprises a fluorescent host and a fluorescent dopant”) configured to have a second triplet energy level (Claim 5 – “triplet energy than the fluorescent host or the fluorescent dopant”) lower than the first triplet energy level (Claim 5 – “wherein the first phosphorescent dopant has a higher triplet energy than the fluorescent host or the fluorescent dopant” – that is, second triplet energy of the fluorescent dopant is lower than the triplet energy of the first triplet energy of the phosphorescent dopant as claimed).
But, Lai as applied above does not expressly disclose the fluorescent dopant generates thermally activated delayed fluorescence (TADF).
However, it is well known in the art to use a fluorescent dopant that is capable of generating thermally activated delayed fluorescence (TADF) as is also taught by Miyazaki (Miyazaki – [0084] – “the fluorescent dopant may be a thermally activated delayed fluorescence (TADF) dopant”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the fluorescent dopant generates thermally activated delayed fluorescence (TADF) taught by Miyazaki into Lai.
An ordinary artisan would have been motivated to integrate Miyazaki structure into Lai structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an LED using a fluorescent dopant to improve luminosity of the LED as is well known.
Regarding Claim 5, the combination of Lai and Miyazaki teaches the organic light emitting device according to claim 1, wherein a triplet energy level of the at least one host is higher than or equal to the first triplet energy level (Lai [0031] – “This may help energy transfer from a higher energy T1 host exciton to a phosphorescent dopant with a lower energy T1, thus promoting phosphorescence from the phosphorescent dopant. In some embodiments, the T1 energy of a phosphorescent host is at least about 0.1 ev, at least about 0.2 eV, or at least about 0.5 eV higher than the T1 energy of a phosphorescent dopant”).
Regarding Claim 11, the combination of Lai and Miyazaki teaches the organic light emitting device according to claim 1, wherein the at least one host comprises a plurality of hosts having different carrier transport characteristics (Lai [0006] – “Some embodiments include an emissive construct comprising: a fluorescent layer comprising a fluorescent host and a fluorescent dopant, wherein the fluorescent layer has a higher electron mobility than hole mobility; an exciton blocking layer disposed on the fluorescent layer; and a first phosphorescent layer, disposed on the exciton blocking layer, comprising a first phosphorescent host and a first phosphorescent dopant, wherein the phosphorescent layer has a higher electron mobility than hole mobility”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Miyazaki and in further view of Yun et al. (US 20190081264 A1 – hereinafter Yun).
	Regarding Claim 2, the combination of Lai and Miyazaki teaches claim 1 from which 2 depends.
	But, Lai does not expressly disclose wherein a full width at half maximum (FWHM) of the fluorescent dopant is approximately 40 nm or less.
	However, in a related art, Yun teaches wherein a full width at half maximum (FWHM) of the fluorescent dopant is approximately 40 nm or less (Yun – [0111] – “The first organic emissive layer and the third organic emissive layer may include at least one of a fluorescent dopant and a phosphorescent dopant that has a FWHM of a peak wavelength of light ranging from 26 nm to 36 nm”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a full width at half maximum (FWHM) of the fluorescent dopant is approximately 40 nm or less taught by Yun into the combination of Lai and Miyazaki.
An ordinary artisan would have been motivated to integrate Yun structure into the combination of Lai and Miyazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting diode with specific characteristic for a specific application.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Miyazaki and in further view of Kim et al. (US 20200395547 A1 – hereinafter Kim).
Regarding Claim 3, the combination of Lai and Miyazaki teaches claim 1 from which 3 depends.
	But, Lai does not expressly disclose wherein the fluorescent dopant has a singlet energy level having a difference of approximately 0.4 eV or less with the second triplet energy level.
	However, in a related art, Kim teaches wherein the fluorescent dopant has a singlet energy level having a difference of approximately 0.4 eV or less with the second triplet energy level (Kim – [0036] – “The general fluorescent dopant refers to a fluorescent dopant in which an energy difference between a singlet state and a triplet state is greater than 0.3 eV”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the fluorescent dopant has a singlet energy level having a difference of approximately 0.4 eV or less with the second triplet energy level taught by Kim into the combination of Lai and Miyazaki.
An ordinary artisan would have been motivated to integrate Kim structure into the combination of Lai and Miyazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting diode with specific characteristic for a specific application.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Miyazaki, Yun and in further view of Takemura (US 20150104636 A1 – hereinafter Takemura) and Iljima et al. (US 20190013478 A1 – hereinafter Iljima).
Regarding Claim 4, the combination of Lai, Miyazaki and Yun teaches claim 2 from which 4 depends.
	But, the combination does not expressly disclose wherein a spectral overlap between a photoluminescence spectrum of the phosphorescent dopant and an absorption spectrum of the fluorescent dopant is approximately 20 nm or less.
	However, Takemura teaches a phosphorescent dopant formed of an iridium compound (Takemura – [0251] – “in the present embodiment, the use of an iridium compound as the phosphorescent dopant is preferable”) and Iljima teaches a fluorescent dopant formed of a boron compound (Iljima – [0215] – “As the fluorescence-emitting dopant (fluorescent dopant), the π-conjugated boron compound of the present invention may be used”).
	Applicant in para. [00103] of specification states that “An iridium complex compound or a platinum complex compound was used as the phosphorescent dopant PD and a boron-based compound was used as the fluorescent dopant FD”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate Takemura’s phosphorescent dopant material and Iljima’s fluorescent dopant material in the combination of Lai, Miyazaki and Yun. 
One skilled in the art would conclude that a spectral overlap between a photoluminescence spectrum of the phosphorescent dopant and an absorption spectrum of the fluorescent dopant would be approximately 20 nm or less since Takemura’s phosphorescent dopant material and Iljima’s fluorescent dopant material are the same as that of the applicant’s phosphorescent dopant and fluorescent dopant materials and therefore, will have similar properties including a spectral overlap between a photoluminescence spectrum of the phosphorescent dopant and an absorption spectrum of the fluorescent dopant.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Miyazaki and in further view of Wang et al. (US 20180013087 A1 – hereinafter Wang).
Regarding Claim 6, the combination of Lai and Miyazaki teaches claim 1 from which 6 depends. Lai also teaches fluorescent dopant generating fluorescence (Lai – [0015] – “thus promoting fluorescence from the fluorescent dopant”).
	But, Lai does not expressly disclose wherein the fluorescent dopant generates fluorescence of the thermally activated delayed fluorescence (TADF), when energy is released from a singlet excited state to a ground state of the fluorescent dopant.
	However, in a related art, Wang a fluorescent dopant generates singlet exciton to the ground state of the thermally activated delayed fluorescent (TADF) material (Wang – [0025] – “TADF material is directly used as a dopant material, and the luminescence process is achieved by radiative transition of the generated singlet exciton to the ground state. The TADF material transfers the energy of the generated singlet exciton to the ordinary fluorescent dopant material, and the dopant material emits fluorescence through the radiative transition”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the fluorescent dopant generates fluorescence of the thermally activated delayed fluorescence (TADF), when energy is released from a singlet excited state to a ground state of the fluorescent dopant taught by Wang into the combination of Lai and Miyazaki.
An ordinary artisan would have been motivated to integrate Wang structure into the combination of Lai and Miyazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting diode with specific characteristic for a specific application.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Miyazaki and in further view of Yoon et al. (US 20190372022 A1 – hereinafter Yoon).
Regarding Claim 7, the combination of Lai and Miyazaki teaches claim 1 from which 7 depends. 
	But, Lai does not expressly disclose wherein: energy is transferred from the at least one host and the phosphorescent dopant to a singlet excited state and a triplet excited state of the fluorescent dopant; and the energy transferred to the triplet excited state of the fluorescent dopant is transferred to the singlet excited state of the fluorescent dopant through reverse intersystem crossing (RISC), and is used to generate the thermally activated delayed fluorescence (TADF).
	However, in a related art, Yoon teaches wherein: energy is transferred from the at least one host and the phosphorescent dopant to a singlet excited state and a triplet excited state of the fluorescent dopant; and the energy transferred to the triplet excited state of the fluorescent dopant is transferred to the singlet excited state of the fluorescent dopant through reverse intersystem crossing (RISC), and is used to generate the thermally activated delayed fluorescence (TADF) (Yoon – [0136] – “The energy level of triplet state of the delayed fluorescent dopant is converted into the energy level of singlet state of the delayed fluorescent dopant by the RISC effect, and the energy level of singlet state of the delayed fluorescent dopant is transferred into the energy level of singlet state of the fluorescent dopant. Namely, the difference between the energy level of triplet state of the delayed fluorescent dopant and the energy level of singlet state of the delayed fluorescent dopant is less than 0.3 eV such that the energy level of triplet state of the delayed fluorescent dopant is converted into the energy level of singlet state of the delayed fluorescent dopant by the RISC effect”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein: energy is transferred from the at least one host and the phosphorescent dopant to a singlet excited state and a triplet excited state of the fluorescent dopant; and the energy transferred to the triplet excited state of the fluorescent dopant is transferred to the singlet excited state of the fluorescent dopant through reverse intersystem crossing (RISC), and is used to generate the thermally activated delayed fluorescence (TADF) taught by Yoon into the combination of Lai and Miyazaki.
An ordinary artisan would have been motivated to integrate Yoon structure into the combination of Lai and Miyazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting diode with specific characteristic for a specific application.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Miyazaki and in further view of Nishimura et al. (US 20100270539 A1 – hereinafter Nishimura).
Regarding Claim 8, the combination of Lai and Miyazaki teaches claim 1 from which 8 depends. 
	But, Lai does not expressly disclose wherein the first triplet energy level of the phosphorescent dopant is lower than or equal to an energy level in a singlet excited state of the fluorescent dopant.
	However, in a related art, Nishimura teaches wherein the first triplet energy level of the phosphorescent dopant is lower than or equal to an energy level in a singlet excited state of the fluorescent dopant (Nishimura – [0028] - “when the singlet energy gap of the fluorescent dopant is compared with the triplet energy gap of the phosphorescent dopant, the triplet energy gap of the phosphorescent dopant is smaller than the other”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the first triplet energy level of the phosphorescent dopant is lower than or equal to an energy level in a singlet excited state of the fluorescent dopant taught by Nishimura into the combination of Lai and Miyazaki.
An ordinary artisan would have been motivated to integrate Nishimura structure into the combination of Lai and Miyazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting diode with specific characteristic for a specific application.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Miyazaki and in further view of Xie (US 20190115554 A1 – hereinafter Xie).
Regarding Claim 9, the combination of Lai and Miyazaki teaches claim 5 from which 9 depends. Lai also further teaches at least one common layer (80 – Fig. 1 – [0057 – “a hole-transport layer 80”) provided between the first electrode (100) and the light emitting layer ({20, 30, 40}) and at least one common layer (50 – [0057] – “second phosphorescent layer 50”) provided between the second electrode (70) and the light emitting layer ({20, 30, 40}).
	But, Lai does not expressly disclose wherein the at least one common layer (hole transport layer or phosphorescent layer) contacting the light emitting layer ({20, 30, 40}) comprises a material having a triplet energy level higher than or equal to a triplet energy level of the at least one host.
	However, in a related art, Xie teaches the triplet energy level of a hole transport layer is higher than a host material (Xie – [0101] – “Therefore, the triplet T1 energy level in the hole transport layer and the electron transport layer is higher than that of the host material”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the triplet energy level of a hole transport layer is higher than a host material taught by Xie into the combination of Lai and Miyazaki.
An ordinary artisan would have been motivated to integrate Xie structure into the combination of Lai and Miyazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting diode with specific characteristic for a specific application.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Miyazaki and in further view of Tada et al. (US 20190103562 A1 – hereinafter Tada).
Regarding Claim 10, the combination of Lai and Miyazaki teaches claim 1 from which 10 depends. 
	But, Lai does not expressly disclose wherein the light emitting layer comprises: not less than approximately 50 wt% of the at least one host; and approximately 0.1 w% to 30 wt% of each of the fluorescent dopant and the phosphorescent dopant.
	However, in a related art, Tada teaches a phosphorescent dopant and fluorescent dopant can be 1% to 30% by weight, based on the weight of the host material (Tada – [0069] – “a thermally activated delayed fluorescent dopant may be mixed with a phosphorescent dopant or fluorescent dopant. The content of thermally activated delayed fluorescent dopant is preferably 0.1% by weight to 50% by weight, and more preferably 1% by weight to 30% by weight, based on the weight of the host material”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose a phosphorescent dopant of 5% by weight and fluorescent dopant of 5% by weight will result in the host material to be more than 50% by weight as taught by Tada.
An ordinary artisan would have been motivated to integrate Tada structure into the combination of Lai and Miyazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting diode with specific characteristic for a specific application.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Miyazaki and in further view of Qu et al. (US 20200243799 A1 – hereinafter Qu).
Regarding Claim 12, the combination of Lai and Miyazaki teaches claim 1 from which 12 depends. 
	But, Lai does not expressly disclose wherein a difference between an emission peak wavelength of the fluorescent dopant and an emission peak wavelength of the phosphorescent dopant falls within a range of approximately 30 nm.
	However, it is well known in the art to choose materials for fluorescent dopant and phosphorescent dopant such that the difference between the emission peaks fall within a range of approximately 30 nm as is also taught by Qu (Qu – [0055] – “wherein the phosphorescent emitter compound has a peak light emission wavelength in a range from 470 nm to 650 nm” and “the emitting layer can include fluorescent or TADF compound with a peak light emission wavelength in a range from 430 nm to 500 nm”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose an emission peak of a phosphorescent emitter to be 470 nm and an emission peak of a fluorescent emitter to be 500 nm such that the difference of the emission peaks is 30 nm based on the teaching of Qu.
An ordinary artisan would have been motivated to integrate Qu structure into the combination of Lai and Miyazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting diode with specific characteristic for a specific application.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Cho et al. (US 20160181563 A1  - hereinafter Cho) and in further view of Lai and Miyazaki.
Regarding Claim 13, Yun teaches a display device (see the entire document; Fig. 1; specifically, [0032]-[0036], and as cited below), comprising:
a substrate (110; Fig. 1; [0032] – “a substrate 110”) comprising a plurality of subpixels ([0032] – “FIG. 1 shows the cross-sectional view of a single sub-pixel of the organic light-emitting display device 100; however, it will be readily understood that the organic light-emitting display device 100 may include any number of sub-pixels having the structure shown in FIG. 1 and arranged, for example, in an array of sub-pixels or any other suitable arrangement”); 
a thin film transistor (120 – “a thin-film transistor 120”) provided in each of the subpixels; 
an organic light emitting device (ED – “an organic light-emitting diode (ED)”) provided in each of the subpixels so as to be connected to the thin film transistor (120).
But, Yun as applied above does not expressly disclose the details of:
wherein the organic light emitting device comprises a first electrode and a second electrode arranged opposite each other, and a plurality of stacks provided between the first and second electrodes so as to be distinguished from each other by charge generation layers, and wherein a light emitting layer of at least one of the stacks comprises: at least one host; a phosphorescent dopant configured to have a first triplet energy level; and a fluorescent dopant configured to have a second triplet energy level lower than the first triplet energy level and to generate thermally activated delayed fluorescence (TADF).
However, in a related art, Cho teaches:
organic light emitting device (Fig. 8) comprises a first electrode (118; [0134] – “a first electrode 118”) and a second electrode (128 - [0134] – “a second electrode 128”) arranged opposite each other (118 and 128 are arranged opposite to each other), and 
a plurality of stacks (131, 132, 133 – [0135] – “The light-emitting part may include a first light-emitting part 131, a second light-emitting part 132, and a third light-emitting part 133.”) provided between the first (118) and second (128) electrodes so as to be distinguished from each other by charge generation layers (charge generation layers {135a’, 135b’}, {135a”, 135b”} – see [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the organic light emitting device comprises a first electrode and a second electrode arranged opposite each other, and a plurality of stacks provided between the first and second electrodes so as to be distinguished from each other by charge generation layers taught by Cho into Yun.
An ordinary artisan would have been motivated to integrate Cho structure into Yun structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting device as is well-known in the art.
But, the combination of You and Cho does not expressly disclose:
wherein a light emitting layer of at least one of the stacks comprises: at least one host; a phosphorescent dopant configured to have a first triplet energy level; and a fluorescent dopant configured to have a second triplet energy level lower than the first triplet energy level and to generate thermally activated delayed fluorescence (TADF).
However, in a related art, Lai teaches a light emitting layer ({20, 30, 40} – Fig. 1; [0057] – “an emissive construct 10 may include a fluorescent layer 20, and an exciton blocking layer 30 may be disposed on the fluorescent layer. A first phosphorescent layer 40 may be disposed on the exciton blocking layer 30”) of at least one of the stacks comprises: 
at least one host ([0053] – “first phosphorescent host”; [0055] - “fluorescent host”); 
a phosphorescent dopant ([0050] – “first phosphorescent dopant”) configured to have a first triplet energy level ([0031] – “a material may be a suitable host for a phosphorescent dopant if it has a higher triplet energy”); and 
a fluorescent dopant ([0015] – “A fluorescent layer comprises a fluorescent host and a fluorescent dopant”) configured to have a second triplet energy level lower than the first triplet energy level (Claim 5 – “triplet energy than the fluorescent host or the fluorescent dopant”) lower than the first triplet energy level (Claim 5 – “wherein the first phosphorescent dopant has a higher triplet energy than the fluorescent host or the fluorescent dopant” – that is, second triplet energy of the fluorescent dopant is lower than the triplet energy of the first triplet energy of the phosphorescent dopant as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a light emitting layer of at least one of the stacks comprises: at least one host; a phosphorescent dopant configured to have a first triplet energy level; and a fluorescent dopant configured to have a second triplet energy level lower than the first triplet energy level taught by Lai into the combination of Yun and Cho.
An ordinary artisan would have been motivated to integrate Lai structure into the combination of Yun and Cho structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting device as is well-known in the art.
But, the combination does not expressly disclose the fluorescent dopant generates thermally activated delayed fluorescence (TADF).
However, it is well known in the art to use a fluorescent dopant that is capable of generating thermally activated delayed fluorescence (TADF) as is also taught by Miyazaki (Miyazaki – [0084] – “the fluorescent dopant may be a thermally activated delayed fluorescence (TADF) dopant”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the fluorescent dopant generates thermally activated delayed fluorescence (TADF) taught by Miyazaki into Yun, Cho and Lai.
An ordinary artisan would have been motivated to integrate Miyazaki structure into the combination of Yun, Cho and Lai structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an LED using a fluorescent dopant to improve luminosity of the LED as is well known.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of  Cho, Lai, Miyazaki and in further view of Kim.
Regarding Claim 14, the combination of Yun, Cho, Lai and Miyazaki teaches claim 13 from which 14 depends. Yun further teaches wherein: a full width at half maximum (FWHM) of the fluorescent dopant is approximately 40 nm or less (Yun - [0111] – “The first organic emissive layer and the third organic emissive layer may include at least one of a fluorescent dopant and a phosphorescent dopant that has a FWHM of a peak wavelength of light ranging from 26 nm to 36 nm”).
	But, the combination does not expressly disclose the fluorescent dopant has a singlet energy level having a difference of approximately 0.4 eV or less with the second triplet energy level.
However, in a related art, Kim teaches wherein the fluorescent dopant has a singlet energy level having a difference of approximately 0.4 eV or less with the second triplet energy level (Kim – [0036] – “The general fluorescent dopant refers to a fluorescent dopant in which an energy difference between a singlet state and a triplet state is greater than 0.3 eV”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the fluorescent dopant has a singlet energy level having a difference of approximately 0.4 eV or less with the second triplet energy level taught by Kim into the combination of Yun, Cho, Lai and Miyazaki.
An ordinary artisan would have been motivated to integrate Kim structure into the combination of Yun, Cho, Lai and Miyazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting diode with specific characteristic for a specific application.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of  Cho, Lai, Miyazaki and in further view of Takemura and Iljima.	
Regarding Claim 15, the combination of Yun, Cho, Lai and Miyazaki teaches claim 13 from which 15 depends.
But, the combination does not expressly disclose wherein a spectral overlap between a photoluminescence spectrum of the phosphorescent dopant and an absorption spectrum of the fluorescent dopant is approximately 20 nm or less.
	However, Takemura teaches a phosphorescent dopant formed of an iridium compound (Takemura – [0251] – “in the present embodiment, the use of an iridium compound as the phosphorescent dopant is preferable”) and Iljima teaches a fluorescent dopant formed of a boron compound (Iljima – [0215] – “As the fluorescence-emitting dopant (fluorescent dopant), the π-conjugated boron compound of the present invention may be used”).
	Applicant in para. [00103] of specification states that “An iridium complex compound or a platinum complex compound was used as the phosphorescent dopant PD and a boron-based compound was used as the fluorescent dopant FD”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate Takemura’s phosphorescent dopant material and Iljima’s fluorescent dopant material in the combination of Yun, Cho, Lai and Miyazaki. One skilled in the art would conclude that a spectral overlap between a photoluminescence spectrum of the phosphorescent dopant and an absorption spectrum of the fluorescent dopant would be approximately 20 nm or less since Takemura’s phosphorescent dopant material and Iljima’s fluorescent dopant material are same as that of the applicant’s phosphorescent dopant and fluorescent dopant materials and therefore, will behave similarly including a spectral overlap between a photoluminescence spectrum of the phosphorescent dopant and an absorption spectrum of the fluorescent dopant.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of  Cho, Lai, Miyazaki and in further view of Kim.
Regarding Claim 16, the combination of Yun, Cho, Lai and Miyazaki teaches claim 13 from which 16 depends.
But, Yun does not expressly disclose wherein each of the stacks comprises the at least one host, the phosphorescent dopant and the fluorescent dopant, in overlapping regions between the respective subpixels.
However, since Yun teaches a display device with plurality of subpixels and Cho teaches the details of the organic light emitting device in each subpixel and Lai teaches at least one host, phosphorescent dopant and fluorescent dopant in each stack, therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the host, the phosphorescent dopant and the fluorescent dopant in each subpixel will overlap with respective subpixels in the combination of the combination of Yun, Cho, Lai and Miyazaki.
Regarding Claim 17, the combination of Yun, Cho, Lai and Miyazaki teaches claim 1 from which 17 depends. Yun also teaches a plurality of subpixels ([0032]) and that they can be of red, green and blue ([0041]).
But, Yun does not expressly disclose a first phosphorescent dopant and a first fluorescent dopant; a second pixel has a second color light emitting layer comprising a second host, a second phosphorescent dopant and a second fluorescent dopant; and at least the first fluorescent dopant and the second fluorescent dopant are different from each other.
However, Lai teaches at least one host ([0053] – “first phosphorescent host”; [0055] - “fluorescent host”); 
a phosphorescent dopant ([0050] – “first phosphorescent dopant”) configured to have a first triplet energy level ([0031] – “a material may be a suitable host for a phosphorescent dopant if it has a higher triplet energy”); and a fluorescent dopant ([0015] – “A fluorescent layer comprises a fluorescent host and a fluorescent dopant”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to design a display device with a first subpixel has a first color light emitting layer comprising a first host, a first phosphorescent dopant and a first fluorescent dopant; a second pixel has a second color light emitting layer comprising a second host, a second phosphorescent dopant and a second fluorescent dopant; and at least the first fluorescent dopant and the second fluorescent dopant are different from each other based on the teachings of the combination of Yun, Cho, Lai and Miyazaki.
Regarding Claim 18, the combination of Yun, Cho, Lai and Miyazaki teaches claim 13 from which 18 depends. Yun also teaches a plurality of subpixels ([0032]) and that they can be of red, green and blue ([0041]).
But, You does not expressly disclose wherein the stacks comprise: a first blue light emitting stack comprising at least one blue light emitting layer having the host, the phosphorescent dopant and the fluorescent dopant; and a long-wavelength light emitting stack arranged opposite to the first blue light emitting stack with the charge generation layer interposed therebetween so as to emit light of wavelengths longer than blue wavelengths.
However, However, Lai teaches at least one host ([0053] – “first phosphorescent host”; [0055] - “fluorescent host”); a phosphorescent dopant ([0050] – “first phosphorescent dopant”) configured to have a first triplet energy level ([0031] – “a material may be a suitable host for a phosphorescent dopant if it has a higher triplet energy”); and a fluorescent dopant ([0015] – “A fluorescent layer comprises a fluorescent host and a fluorescent dopant”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to design a display device having subpixels with blue color in subpixel and a different color like yellow-green in another subpixel.
But, the combination of Yun and Lai does not expressly disclose a long-wavelength light emitting stack arranged opposite to the first blue light emitting stack with the charge generation layer interposed therebetween so as to emit light of wavelengths longer than blue wavelengths.
However, Cho teaches a blue emission layer emits light in the range of 440 – 480 nm and a yellow-green emission layer emits light in the range of 510 – 590 nm (Cho – [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the fluorescent dopant has a singlet energy level having a difference of approximately 0.4 eV or less with the second triplet energy level taught by Kim into the combination of Yun, Cho and Lai.
An ordinary artisan would have been motivated to integrate Kim structure into the combination of the combination of Yun, Cho, Lai and Miyazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting diode with specific characteristic for a specific application.
Regarding Claim 19, the combination of Yun, Cho, Lai and Miyazaki teaches claim 18 from which 19 depends. Yun further teaches a color filter layer (Yun 114 – Fig. 1; [0041] – “color filter layer 114”) provided under the first electrode (130) or on the second electrode (150 – [0042] – “the first and second electrodes 130, 150”) so as to emit light of different colors in the respective subpixels ([0041] – “The color filter layer 114 converts the light emitted from a plurality of light emitting structures 140 (which may be referred to herein as a plurality of emitting units 140) to light of a desired color, and the color filter layer 114 may be one of a red color filter, a green color filter, and a blue color filter”).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of  Cho, Lai, Miyazaki and in further view of Yoo et al. (US 20190363274 A1 – hereinafter Yoo).
Regarding Claim 20, the combination of Yun, Cho, Lai and Miyazaki teaches claim 18 from which 20 depends.
But, the combination does not expressly disclose wherein the stacks further comprise a second blue light emitting stack having a host and a single dopant.
However, in a related art, Yoo teaches wherein the stacks further comprise a second blue light emitting stack having a host and a single dopant (Yoo – Fig. 7; [0070] – “the first and third stacks 400 and 600 can each include a light emission layer emitting blue light” – that is 600 is the second blue stack, 400 being the first; [0088] – “The third stack 600 includes a third hole transportation layer (HTL) 601, a fourth light emission layer 602”; [0089] – “Such a fourth light emission layer 602 can include a single host doped with a blue fluorescent dopant”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the stacks further comprise a second blue light emitting stack having a host and a single dopant taught by Yoo into the combination of Yun, Cho, Lai and Miyazaki.
An ordinary artisan would have been motivated to integrate Yoo structure into the combination of Yun, Cho and Lai structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting diode with specific characteristic for a specific application as is well known.
Regarding Claim 21, the combination of Yun, Cho, Lai and Miyazaki i teaches claim 18 from which 21 depends.
But, the combination does not expressly disclose wherein the stacks comprise a plurality of first blue light emitting stacks.
However, Yoo teaches wherein the stacks comprise a plurality of first blue light emitting stacks (Yoo – “[0070] – “the first and third stacks 400 and 600 can each include a light emission layer emitting blue light”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the stacks comprise a plurality of first blue light emitting stacks taught by Yoo into the combination of Yun, Cho, Lai and Miyazaki.
An ordinary artisan would have been motivated to integrate Yoo structure into the combination of Yun, Cho, Lai and Miyazaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an organic light emitting diode with specific characteristic for a specific application as is well known.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898